significant index no department of the treasury internal_revenue_service washington d c feb tax_exempt_and_government_entities_division tiep lrat re dear ' hospital state this letter constitutes notice that a waiver of the minimum_funding_standard for the plan_year ending date has been granted for the above-named pension_plan subject_to the following conditions collateral acceptable to the pbgc be provided to the plan for the full amount of the waiver by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the hospital provides to the pbgc a copy of any ruling_request it makes under sec_412 of the code starting with the quarterly contribution due on date the hospital will make the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard the hospital makes contributions to the plan in amounts sufficient to meet the minimum_funding_standard for the plan for the plan years ending date through by date through respectively without applying for a waiver of the minimum_funding_standard the hospital provides proof of payment of all contributions described above to f this office and to the pbgc and if the service determines that funding waivers granted with respect to plan years beginning before the first plan_year beginning on or after date are not carried over as a separate amortization base for post-2007 plan years the hospital will make annual contributions to the plan for each of the plan years beginning date through in-exeess of the-minimum---- required_contribution as described below and the hospital will a b c elect pursuant to sec_430 of the code and sec_303b i of erisa to increase the prefunding balance for the plan for the plan_year beginning date and by the amount of such excess maintain a prefunding balance for the plan years beginning date and that is at least equal to the accumulated amount of such excess_contributions and elect pursuant to sec_430 of the code and sec_303 f a of erisa to reduce its prefunding balance for the plan_year beginning date by the accumulated amount of such excess_contributions the amount of each annual contribution in excess of the minimum_required_contribution for the plan years beginning date through will be the amount that is the excess of i ii the 5-year amortization amount of the funding waiver based on the law prior to ppa over the amount that would be needed to amortize the unamortized balance of the funding waiver as of date over years information must be provided to both the pbgc or other individuals designated by the respective agencies using the address numbers of fax numbers below of our office and to of internal_revenue_service se t ep ra t a2 constitution avenue n w pe-4b5 washington dc fax pension_benefit_guaranty_corporation disc k street n w suite washington dc fax eed to these conditions in a letter dated date if any one of these met the waiver will be retroactively null and void you agr conditions is not the conditional waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date full range of acute care medical and surgical services intensive the hospital offer sec_4 care and emergency services maternity services specialty outpatient clinics including an hiv aids clinic and ten major outpatient and inpatient substance abuse and alcoholism treatment programs during and the hospital experienced operating problems related to the high level of bad-debt write-offs for uninsured patients being treated a decrease in their deficit revenue grant funding for alcohol and substance abuse programs and a shift in the hospital's payor mix towards a higher concentration of medicaid and lower income self-pay patients especially in the area of maternity family practice clinics and alcohol and substance abuse clinical programs other conditions contributing to the hardship include financial_market conditions low interest rates general decline in hospital reimbursements from government and private insurers increasing expenses and an increase in the number of medicaid and uninsured patients being treated at the hospital’s health care facilities to bring expenses in line with its revenues the hospital undertook a cost reduction initiative in the first quarter of which decreased its full-time employees by addition the hospital is seeking state approval to open a cardiac catheterization jaboratory for which dollar_figure million in funding has been secured becoming certified as a stroke center by the state's department of health and the initiation of a capital campaign with a goal to support the creation of new operating room suites the establishment of a new obstetrical unit the formation of a cancer treatment center the hospital's projected cash flows indicate that they will be able to satisfy the plan's minimum_funding requirement without needing to supplement the cash_flow with funds from their endowment investments while the hospital has suffered a substantial business hardship the hardship appears temporary the projected cash flows provided by the hospital show that it will be able to satisfy the plan's minimum_funding_standard during the period that the funding waiver will be in effect without needing to supplement the cash_flow with funds from their is committed to funding the endowment furthermore the hospital has shown that it plan by making contributions to the plan for the plan_year for which the funding waiver was requested however since the prospects for the hospital's financial recovery are uncertain and the plan is only funded as of date the waiver of the minimum_funding_standard has been granted to the plan for the plan_year ending date subject_to the conditions stated above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized -____ please note that any amendment to a profit sharing plan or any other retirement_plan in - - covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions conceming this matter please contact sincerely yours michael d julianelle director employee_plans cc
